  Case 18-41973         Doc 51       Filed 10/28/19 Entered 10/28/19 10:21:34                  Desc Main
                                       Document     Page 1 of 1


                              UNITED STATES BANKRUPTCY COURT
                                     District of Massachusetts



IN THE MATTER OF:                                                      CASE NUMBER: 18-41973-CJP

LISA A LABELLE                                                         CHAPTER 13


                          CHAPTER 13 TRUSTEE'S MOTION TO DISMISS

         Denise M. Pappalardo, Chapter 13 Trustee moves the court to dismiss the above case because of
the failure of the debtor(s) to comply with the plan.

         1. The plan is not confirmed.

        2. The debtor(s) is (are) in arrears according to the terms of the plan in the amount of $2.240.00
which is 4 payments. Failure to make timely payments to the Trustee is a material default by the debtor
with respect to a term of the plan and is grounds for dismissal pursuant to 11 U.S.C. § 1307(c).

         3. Pursuant to the Agreed Order, the Debtor is to produce copies of all tax returns during the term of
the Plan. The Debtor failed to produce the 2018 federal tax return. Failure to do so is grounds for dismissal
pursuant to 11 U.S.C. § 1307(c)(1) as it is an unreasonable delay which is prejudicial to creditors.


        The debtor(s) is(are) hereby notified that if a written response is not filed by the debtor(s) with
the Court within twenty-one (21) days of the date of this motion, the Court may rule on this motion
without further notice. 11 U.S.C. § 102(1)(B).

Dated: September 17. 2019                                           /s/ Denise M. Pappalardo
                                                                    Chapter 13 Trustee
                                                                    BBO#553293
                                                                    PO Box 16607, Worcester MA 01601
                                                                    508-791-3300
                                                                    denisepappalardo@chl3worc.com

                                      CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing Motion to Dismiss was served on the debtor(s) and the
attorney for the debtor(s) via first class mail and/or electronically.

                                                                    Is/ Denise M. Pappalardo

Copy served on:

Debtor(s)
LISA A LABELLE
12 BUFFUM DAM ROAD
OXFORD, MA 01540.

Attorney for Debtor(s)
RICHARD D. SMELOFF, ESQ.
SMELOFF & ASSOCIATES
500 GRANITE AVENUE- SUITES 7 & 8
MILTON, MA 02186
